Citation Nr: 1443222	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for depression.

The Veteran testified at a July 2009 hearing held before the undersigned at the RO; a transcript of the hearing is of record.  In September 2009, the Board remanded the Veteran's claim for further development.  At that time the Board additionally recharacterized the Veteran's claim to include service connection for all potentially diagnosed acquired psychiatric disorders.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes, however, that the RO has continued to treat the Veteran's claims for service connection of PTSD as separate matters.  See December 2010 rating decision.  This is incorrect; jurisdiction over all psychiatric conditions currently lays with the Board on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In September 2009, the Board remanded the Veteran's claim for, in pertinent part, a medical opinion on whether it was at least as likely as not that service-connected bilateral hearing loss caused or aggravated the Veteran's psychiatric disorder.  Four questions were laid out for the examiner to respond to.  A VA mental disorders examination was scheduled and conducted in November 2010.

Upon review of the resulting report, the AOJ determined that the examiner had failed to respond to the specific inquiries posited by the Board.  The examiner was therefore asked to provide an responsive addendum to her examination report.  In February 2011, the examiner indicated she had reviewed the claims file, but she "did not wish to" make any changes to her report.  At no point did the original report or the addendum address the Veteran's theory of secondary service connection.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the Board regrets the additional delay in adjudication of the claim, the failure of the VA examiner to properly address the questions posed to her requires further remand.

Moreover, review of the electronic record indicates that additional evidence may be maintained at the RO in a temporary file; the December 2010 rating, for example, refers to reports from a county jail.  As there is a real possibility that such records may be relevant to the current appeal, they must be integrated with the main file.  Similarly, any updated VA treatment records should be secured.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records, from February 2009 to the present, from the VA medical center in Columbia, South Carolina, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Obtain any temporary file maintained by the RO and integrate such into the Veteran's main file in its entirety, either physically or by scanning into electronic form.

3.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the electronic records, relevant documents must be printed and provided for review.

The examiner must identify all currently diagnosed psychiatric disorders.  "Currently diagnosed" for VA purposes includes all conditions extant since January 2007, even if currently resolved or quiescent.  

For each diagnosed condition, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) caused or aggravated (worsened beyond natural progression) by service or service-connected bilateral hearing loss.  

A full and complete rationale for all opinions expressed is required.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



